Citation Nr: 1111907	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-37 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2009 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  

In November 2009, the Board remanded the claim for additional development.  The case claim has been returned to the Board for appellate action.  


FINDING OF FACT

The impairment from the Veteran's PTSD more closely approximates occupational and social impairment with reduced reliability and productivity than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial rating in excess of 50 percent for PTSD.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In November 2009, in response to the Board's remand, the Appeals Management Center (AMC) sent a letter to the Veteran providing all required notice.

Although full VCAA notice was not sent to the Veteran until after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim.  In this regard, the Board notes that service treatment records (STR) and VA outpatient records were obtained.  The Veteran was afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  

The Board notes that the Veteran responded to the December 2010 supplemental statement of the case by indicating that he would submit additional evidence within 30 days from January 22, 2011.  He did not do so and did not request additional time to do so.  In an attached letter, he stated that his VA treating doctor, Dr. F., agreed with him that he should be rated 70 percent for PTSD.  He stated that the Dr. F. recently told him that his GAF score was 49 to 50 (or 65, the writing is unclear) for the past three years with no changes.  He indicated that the doctor told him he would add some comments to his VA claims folder.  There has been no additional evidence received.  Moreover, as this treating VA psychiatrist has consistently evaluated the Veteran with GAF's of between 49 and 55 during the appeal period, and as the AMC did request records from the VA medical center where he works in association with this appeal, the Board finds no reason to remand the claim.  The Board acknowledges that Dr. F. has rated the Veteran's GAF score between 49 and 55 during the prior years, and is prepared to evaluate the claim with these scores in mind.  Under these circumstances delaying this claim any longer would not benefit the Veteran.

Moreover, as to the Veteran's claim that the examination was less reliable than the treatment records and took only 35 minutes, the Board notes that the examining VA psychologist reported that the examination took 75 minutes.  The examiner addressed the pertinent criteria and issues, and the examination report is adequate for rating purposes.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

A 50 percent evaluation is warranted for PTSD if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not provide for the assignment of disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

In a July 2007 rating decision, the Veteran was granted service connection with a 10 percent rating for PTSD, effective January 25, 2007.  In January 2009, the RO issued a rating decision increasing the rating to 50 percent, effective from January 25, 2007.  The record reflects that the Veteran currently works part time, seven days per week, at the local VFW hall.  He has been married to the same woman since the mid-1970's and has no children.  He freely admits that he spends most of his days drinking alcohol, either at the VFW hall, another establishment or at home.  His wife no longer drinks with him and has encouraged him to quit, as have all of his medical caregivers.  The medical record is replete with reference to the fact that he has lost control over his alcohol use and that he has rejected any offers of treatment to assist him in giving up this practice.

At his September 2009 hearing before the undersigned, it was clarified that the Veteran and his representative did not want to add alcohol abuse to his claim.  

VA treatment records are dominated by discussion of the Veteran's ongoing alcohol abuse and dependence.  They also reflect that in March 2006 the Veteran was assessed with having PTSD along with alcohol dependence, with a GAF of 63.  The Veteran has undergone individual therapy for PTSD since August 2006.  He testified that group therapy was not effective for him.  In March 2007, Dr. F., his treating VA psychiatrist, noted that he had been surprised by former members of his platoon at work.  He was depressed by this, and was drinking more (10 beers a day) and could not sleep.  He was offered but did not want to get into a detoxification program or inpatient counseling but agreed to cut back on alcohol.  At that time, thought processes were logical and goal directed.  Mood was euthymic, and affect was full.  Speech was normal in rate and volume.  Insight was good and judgment was intact.  Interest level was fair.  There were no homicidal or suicidal ideations.  

The examiner encouraged the Veteran to cut down on drinking but was concerned not to alienate him from therapy.  The GAF score was 55 for PTSD and alcohol dependency.  

A VA compensation and pension examination in July 2007 revealed that the Veteran reported having a bad temper and screaming at everybody.  He slept three to four hours per night.  He had dreams related to Vietnam three times per week.  He did not like being surprised or startled.  He reported that he was taking Prozac and sleep medication daily.  He reported he was working 4 to 5 hours per day at the VFW.  He reported that he used to have a carpentry business but that his drinking probably had something to do with difficulties in that business.  He reported he was now drinking about 10 to 12 beers per day but had previously been drinking about a case.  He begins drinking at about 1 p.m. at the VFW and drinks while working, usually from 3 p.m. to 7 p.m.  Following examination, the diagnoses were PTSD and alcohol dependence not secondary to PTSD.  The GAF scores were 70 due to PTSD and 60 due to alcohol dependence.  The examiner noted that the Veteran was not rendered unemployable by PTSD but that the alcohol dependence did impact his employability to the extent that he would need to be in a job where he is allowed to drink alcohol on the job.  Alcohol was the primary factor interfering with his functioning.  The examiner noted that the Veteran was not willing to stop drinking alcohol and referred to himself as a seasoned alcoholic.  

The Veteran underwent additional individual therapy with Dr. F. at VA on multiple occasions throughout the appeal period.  All of these visits show alcohol dependence and PTSD as the diagnoses.  They also repeatedly show that his thought processes were logical, mood was dismayed or euthymic,  and affect was restricted.  Speech was normal.  Insight was good and judgment was intact.  Interest level was fair and there were no homicidal or suicidal ideations.  Again, they indicate his rejection of offers for alcohol treatment but reflect his decision to set various dates in the future to stop drinking.  In February 2008, the Veteran had just been fired from the VFW hall.  He knew he was irritable and difficult to work with and felt he was only tolerated there because he was a combat veteran.  The GAF score was 52.  He was continued on mirtzapine and fluoxetine and encouraged to consider an inpatient program to address his drinking.  

In April 2008, he reported that he was given his job back and he was pleased.  He admitted that he felt at home there.  They allowed him to work alone despite his issues of irritability and social avoidance.  He reported he was working on cutting down alcohol.  The GAF score was 52.  He was continued on mirtzapine and fluoxetine and encouraged to consider an inpatient program to address his drinking.  

In July 2008, the Veteran discussed his feelings about the war.  He stated that he suppressed his feelings and turned to drinking and social isolation.  He stated it was tough being an officer because he had to hide his feelings.  He was still drinking 4 or more beers per night.  The GAF score was 49.  He was continued on his medication and treatment options were reviewed.  

In March 2009, Dr. F. again assessed a GAF score of 49.  Dr. F. encouraged the Veteran to set a quit day for alcohol.  The Veteran chose Easter.  He was told that the medications he takes for PTSD were far less effective because of the alcohol use.  The Veteran reportedly understood that inpatient treatment was always an option.  

In June 2009, Dr. F. noted that the Veteran was no longer drinking at the VFW but instead drank at another establishment.  This was seen as a positive step.  The Veteran reported that his nightmares about Vietnam had increased with the hot weather which was not uncommon.  The GAF score was 49.  

In September 2009, the Veteran testified before the undersigned that he cannot work with other people and that his symptoms have not improved despite treatment.  He stated that his wife of many years, described as a saint for putting up with him, prompted him to get treatment for his PTSD.  He does not sleep well.  He keeps a gun within reach.  He does keep in contact with guys from his platoon and in fact does sometimes go to reunions but could not afford to meet them at the most recent reunion.  He has tried to cut back on drinking but has not been able to do so.  

In October 2009, the GAF score was again 49.  The Veteran talked about the emotional wall that was present when he returned from the war.

The Veteran was afforded a VA examination in March 2010.  The examining psychologist reviewed the claims folder and interviewed the Veteran for 75 minutes.  The examiner noted that the Veteran had several jobs after service and lost one for low sales, another for his temper and another due to drinking during lunch.  Although he tried carpentry from 1978 to 2006, he could not earn a living or stay out of the bars.  He had worked at the VFW as a steward since 1997.  He began working 7 days per week, 4 to 5 hours per day, and now worked daily only 2 to 3 hours.  He reported his brief firing for intoxication, yelling and arguing.  He was rehired because his friend became the commander.  He was told he was not allowed to drink there anymore but does drink there when he is alone.  He has been reprimanded for not performing his various duties.  People complain about him getting into fights.  He preferred to sit alone at the bar and drink.  He had trouble with his work tasks and sometimes did not get there in time for deliveries so they were left outside and discovered by others later.  He at times goes in too late because he has overindulged in alcohol.  

The examiner felt it was impossible to determine which part of his sleep difficulties was due to drinking and which part was due to PTSD.  

The Veteran reported that alcohol use affects his job performance and affected his carpentry work.  He would holler at people and get into fights.  

The Veteran described his alcohol use in detail, as it appears to be the main thing in his life.  He stated that he drives drunk, gets belligerent when drinking, and has given up all other activities because of drinking.  Despite this, the examiner observed that he does not appear to avoid social interaction due to PTSD.  The examiner noted that the Veteran seeks out the club where others frequently ask him about Vietnam.  He visits websites about the war.  Thus, difficulty in social functioning cannot be tied to his PTSD in her opinion.  

The examiner observed that the Veteran cannot cut down on his drinking and therefore he has experienced loss of control over his alcohol use.  He has always refused offers of treatment for alcohol dependence.  He reportedly now drinks 10 to 12 beers per day in addition to whiskey.

The examiner noted that the Veteran did not see Dr. F. as much as he testified to at his Board hearing.  She noted that he was also seeing a social worker who was supposed to motivate him to cut down on alcohol use.  When asked, the Veteran reported that he did not know why he was seeing this man.  

The examiner noted that there was an element of re-experiencing symptoms.  However, she found no avoidance behaviors and noted the Veteran's daily trips to the VFW where people would ask him about Vietnam.  He also watches movies about Vietnam.  Enhanced startle response was noted as was hypervigilance and difficulty getting along with others.  The examiner felt that only mild irritability could be attributed to PTSD.  She also opined that his alcohol dependence rather than PTSD caused him to lose interest in all other activities.

The Veteran reported getting up at 8 to 8:30 in the morning and going to bed at 8:30 or 9 at night.  

Mental status examination showed poor eye contact and that the Veteran preferred to stare out the window during the examination.  He did not appear unkempt or have body odor though he stated that he had not changed clothes or showered in several days.  He had a slight alcohol odor.  He had good grooming and hygiene.  He was cooperative, alert and oriented.  He was able to maintain focus throughout the interview without distraction.  Concentration was intact.  Speech was fluent with normal rate and volume, and although initially underproductive, improved with prompting.  Thought processes were clear and goal-directed without evidence of thought disorder or psychosis.  There were no impairments in communication.  He reported that his mood was irritable but instead appeared a little down to the examiner.  He alternately laughed and appeared frustrated with himself when he talked about alcohol use.  His memory and intellect were intact and were considered at least average.  He did not have difficulty relaying thoughts about Vietnam, his work history or functioning.  He did report having thoughts about two to three times per month that it would be no big deal if he were not here anymore.  He had no homicidal or suicidal ideation.  There were no delusions or hallucinations except on one occasion he thought he saw Vietnamese outside his kitchen and was frightened.  He reported sleeping two to four hours per night.  He described some symptoms consistent with alcohol-induced depression.  He denied symptoms of mania or panic.  He denied obsessional rituals, compulsions or ritualistic behaviors.  There were no generalized psychotic, anxiety or eating disorders.  He reported that when intoxicated, he gets irritable, yells and fights, as he did when he was told he could not drink at the VFW anymore.  He reported that when he feels like that at home, he throws something.  He had not done that in three months.  Overall, insight and judgment were poor, especially related to alcohol use.  

The examiner made a diagnosis of alcohol dependence, not secondary to PTSD, as well as PTSD, mild to moderate.  The GAF score for PTSD was 70 and the GAF score for alcohol dependence was 55.  The examiner felt that his anger outbursts and irritability were related to alcohol.  She opined that the PTSD did not render him unemployable but that the drinking realistically did render him unemployable.  She opined that PTSD caused some hypervigilance, hyper startle symptoms and disturbing memories of Vietnam.  The examiner opined that the Veteran's symptoms would significantly improve if he stopped drinking and took his psychiatric medication as prescribed.  

In January 2010, Dr. F. noted that the Veteran's father-in-law just died bringing up strong feelings of Vietnam.  Dr. F. noted that the Veteran continued to drink and did not want formal treatment for alcohol.  The GAF score was 55.  

On review of the evidence above, the Board finds that the symptoms of the Veteran's PTSD have more closely approximated occupational and social impairment with reduced reliability and productivity than occupational and social impairment, with deficiencies in most areas.  The Board particularly notes that the Veteran's PTSD has been consistently characterized by VA examiners as being in the range of no more than moderate even though his overall psychiatric impairment as due to history of substance abuse has been considerably more severe.  The Veteran is shown to be noncompliant with the regimen of psychotropic medications, with opinions from examiners that he would be more functional if he were compliant.

The Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, the various examiners have very clearly distinguished between the level of impairment due to PTSD and the overall level of impairment attributable to the Veteran's alcohol problems.  The Board particularly notes the examiners have provided different GAF scores to illustrate the severity of PTSD symptoms (assigned GAF scores of 49 to 55 by Dr. F, and up to 70 on most recent examination, actually improving over time).

The Board notes again that while the GAF score is not the sole basis for assigning a disability rating, it provides a clinical indicator of the patient's functional ability.  Rather, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue, and the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case the GAF scores assigned for PTSD are consistent with the Veteran's moderate PTSD symptoms as detailed by the various examiners and treating providers.

The evidence of record shows the Veteran's moderate PTSD causes reduced reliability and productivity, which is squarely within the criteria for the50 percent rating.  A schedular rating of 70 percent is awarded for occupational and social impairment that more nearly approximates deficiencies in most areas, but the evidence does not show the Veteran's PTSD impairment more nearly approximates such impairment.  He is able to perform daily tasks and even reports to work every day, albeit with some problems resulting from drinking alcohol.

Specific symptoms associated with the 70 percent rating are suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  In this case the Veteran's PTSD appears to cause some degree of impaired impulse control, but the other symptoms are either absent or not associated with PTSD.  The record repeatedly shows no suicidal ideation; no obsessional rituals; logical and relevant speech; no panic attacks; no spatial disorientation; adequate hygiene and appearance; and no difficulty adapting to stressful circumstances.  Although he repeatedly indicates he likes to be alone, he has been married for many years and daily frequents the VFW hall where he is with others, even if he sits alone and drinks.  Depression has been noted, but it was most recently attributed to alcohol use.  Moreover, the degree of depression present does not appear to be affecting the ability to function independently, appropriately and effectively.  Again, the Veteran does perform routine personal and work-like daily activities as described.  

Additionally, none of the symptoms associated with a 100 percent rating has been shown. 

Accordingly, the Board concludes that a rating in excess of 50 percent for PTSD is not warranted.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's account of his symptoms, in the form of his correspondence to VA.  Although the Veteran is competent to report his own overall symptomology, he is not competent to distinguish between the symptoms attributable to PTSD versus other mental disorders, as various examiners have consistently done.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required frequent hospitalizations for his PTSD and that the manifestations of the disability are consistent with those contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, the Board has considered the doctrine of reasonable doubt but finds that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


